UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-1030



In Re: DALE E. HAMILTON,

                                                              Debtor.
_________________________


DALE E. HAMILTON,

                                              Plaintiff - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-98-770-A, BK-97-12554-MVB)


Submitted:   March 25, 1999                 Decided:   March 31, 1999


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dale E. Hamilton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dale Hamilton appeals from the district court’s order denying

his motion for reconsideration of a prior order dismissing his

appeal from the bankruptcy court.    Our review of the record and the

opinions below discloses no reversible error and no abuse of dis-

cretion.   Accordingly, we affirm on the reasoning of the district

court. See In re Hamilton, Nos. CA-98-770-A; BK-97-12554-MVB (E.D.

Va. Oct. 22 & Nov. 20, 1998).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                 2